Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.

ALLOWANCE
Claims 1-2 and 5-22 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lighting device comprising: a shielding module including an opening area in an upper portion of the shielding module and a shielding area extending from the opening area, and including a lower surface portion, side surface portions extending upward from the lower surface portion, and bent portions bent from the side surface portions and defining the opening area; light source modules arranged between the lower surface portion and the bent portions of the shielding module; a first light guide member arranged on light emitting surfaces of the light source modules inside the shielding module; and a lens arranged on the first light guide member such that a lower surface of the lens is in contact with an upper surface of the first light guide member and a part of an upper surface of the lens is in contact with inner surfaces of the bent portions, wherein light emitting directions of light emitting elements inside the light source modules form an inclination angle with the light emitting surfaces of the light source modules, the inclination angle being defined as an angle between virtual vertical lines W2 passing through centers of the light emitting elements and claim 1; 
A lighting device comprising: a shielding module including an opening area in an upper portion of the shielding module and a shielding area extending from the opening area, and including a lower surface portion, side surface portions extending upward from the lower surface portion, and bent portions bent from the side surface portions and defining the opening area; light source modules arranged between the lower surface portion and the bent portions of the shielding module; a first light guide member arranged on light emitting surfaces of the light source modules inside the shielding module; and a lens module arranged on the first light guide member such that a lower surface of the lens module is in contact with an upper surface of the first light guide member and a part of an upper surface of the lens module is in contact with inner surfaces of the bent portions, wherein light emitting directions of light emitting elements inside the light source modules form an inclination angle with the light emitting surfaces of the light source modules, the inclination angle being defined as an angle between virtual vertical lines W2 claim 16;
A vehicular lamp comprising a lighting device including: a shielding module including an opening area thereon and a shielding area extending from the opening area, the shielding module including a lower surface portion, side surface portions extending from the lower surface portion, and bent portions bent from the side surface portions and defining the opening area; a light source module disposed inside the shielding module and including a second light guide member in which a light emitting element is embedded; and a first light guide member disposed inside the shielding module and being in contact with a light emitting surface of the light source module, a lens arranged on the first light guide member such that a lower surface of the lens is in contact with an upper surface of the first light guide member, wherein an inclination angle is formed between a light emitting direction of the light emitting element and the light emitting surface of the light source module, wherein a length of each bent portion is longer than a transverse width of each light source module, wherein a transverse width of the lens is longer than a transverse width of the first light guide member, and the transverse width of the lens is longer than a transverse width of the opening area, wherein the lighting device comprises a central region within imaginary vertical lines extending downwardly, in a vertical direction parallel to the side surface portions of the shielding member, from a perimeter of the opening area of the shielding claim 20 as specifically called for in the claimed combinations.
The closest prior art, Schexnaider (US 2005/0219860), teaches the lighting device of claims 1, 16, and 20 except for  a lens arranged on the first light guide member such that a lower surface of the lens is in contact with an upper surface of the first light guide member and a part of an upper surface of the lens is in contact with inner surfaces of the bent portions, wherein a transverse width of the lens is longer than a transverse width of the first light guide member, and the transverse width of the lens is longer than a transverse width of the opening area, the central region having at least a portion of the first light guide member and at least a portion of the lens disposed therein, and wherein the light source modules are disposed entirely below the bent portions, and the light source modules are absent from the central region of the lighting device; a second light guide member arranged on the printed circuit board; and a diffusive member arranged on the second light guide member, and wherein the-an optical pattern is disposed between transparent optical sheets between the second light guide member and the diffusive member; a light source module disposed inside the shielding module and including a second light guide member in which a light emitting element is embedded as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Schexnaider reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueyama (US 2009/0115711), Xu (US 2015/0309248), and Torihara (US 6,412,969) disclose a similar lighting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ZHENG SONG/Primary Examiner, Art Unit 2875